Citation Nr: 1442740	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  11-13 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1978 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in November 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2013, the Board received a November 2013 letter from a VA psychiatrist that described the level of the Veteran's impairment from PTSD that appeared more severe than was reflected in the treatment records that had been associated with the file to that point.  Those treatment records, however, are only current to 2010.  Updated treatment records should be sought, and if indicated, a more current evaluation of the Veteran conducted.  

Accordingly, the case is REMANDED for the following action:

1. Associated with the file the records of any VA psychiatric treatment the Veteran has received since 2010, particularly those from the author of the November 2013 letter addressing the Veteran's PTSD impairment. 

2. After conducting any additional development as may become indicated from a review of the records obtained as a result of the development requested above, including gathering any additional records of other treatment, and/or having the Veteran examined for VA purposes, re-adjudicate the claim.  If the decision remains adverse, issue a supplemental statement of the case and return the matter to the Board consistent with current appellant procedures.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



